Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a.	The prior art fails to disclose or suggest the combination of features present within claim 1 of the present application.
b.	The prior art fails to disclose or suggest an apparatus comprising a crystal or screen, wherein said crystal or screen ensures sealing and anti-scratch protection of the apparatus, the apparatus includes a first material made of unbreakable transparent polymer, a second material layer made of glass having an anti-scratch surface, superimposed on the first surface and carrying a transparent repositionable adhesive to allow the second layer to be repositioned on the first layer, said apparatus further includes positioning means which are grooves or protrusions to position the second material on the first material.  The prior art fails to teach this concept and it wouldn’t be obvious to one of ordinary skill in the art absent improper hindsight teaching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785